 

Exhibit 10.1

 

[image_001.jpg]

 

EXPATRIATE LOCALIZATION TO THE U.S.

MEMORANDUM

 

TO:Stephen Bird

FROM:Juan Manuel Cerda / Heather Cummo

DATE:December 2nd, 2016

RE:TRANSITION FROM EXPATRIATE STAFF TO LOCAL STAFF IN THE U.S.

 

 

 

This memorandum describes the changes in your employment status that will occur
upon your localization under the general terms of the Citi Expatriate Program.
Effective January 1, 2017, your expatriate assignment under the Citi Expatriate
Program will end and you will become a local employee in the U.S., your current
assignment country.

 

The changes that will be effective upon your localization are as follows:

 

·You will formally resign from Citibank, N.A. Hong Kong branch and your
employment agreement dated January 1, 2009 will terminate, effective December
31, 2016. Your Assignment Letter under Citi’s Expatriate Program will also
terminate effective December 31, 2016. Your last day of employment as a Hong
Kong employee is December 31, 2016 and your first day as a U.S. local employee
is January 1, 2017.

 

·You will cease participation in all Hong Kong benefits (including the Hong Kong
retirement plan) effective December 31, 2016. Upon becoming a U.S. employee, you
will become eligible for local U.S. benefits, including the U.S. Retirement
Savings Plan.

 

·Your service with Citi in prior locations, including but not limited to Hong
Kong, will be recognized for certain U.S. benefit plan purposes, including but
not limited to retirement plan vesting and vacation eligibility.  However
service recognition will be based on the applicable plan rules, policies and
practices in effect in the U.S. as they may be amended from time to time.

 

·Responsibility for payment of your base salary and discretionary incentive
compensation award will be transferred to the U.S. payroll effective January 1,
2017.

 

RELOCATION

 

In accordance with the generally applicable terms of the Citi Expatriate
Program, you will receive relocation benefits upon localization and must be
utilized before June 30th, 2017. Please refer to the “Conclusion of Expatriate
Assignment” section of the Expatriate Handbook.

 



U.S. EMPLOYMENT AND BENEFITS

 

Effective January 1, 2017, you will become an employee of Citibank, N.A. Your
office will be located at 388 Greenwich Street, New York, New York.

 

Your Annual Base Salary Effective January 1, 2017 shall be U.S. $500,000 payable
in accordance with Citi’s U.S. regular payroll practices (currently bi-weekly).
You will continue to be eligible for a discretionary incentive compensation and
retention award generally made on an annual basis based upon a variety of
factors, including your performance, the performance of the Global Consumer
Banking Business and the performance of Citi, pursuant to the applicable plans
and

 

Global Mobility

Page 1



 

[image_001.jpg]

 

 

practices. In order to receive the award you will need to be actively employed
at the time of the receipt of the award or the award notification, as the case
may be, which is generally in the year after the year services are performed,
but not later than March 15 of the following year.

 

Effective with your January 1, 2017 localization to the U.S., you will be
automatically enrolled in the Aetna Choice Plan 500 medical plan and the MetLife
dental plan.  You will have an option to elect coverage under one of the other
generally available options under the U.S. medical plans within 31 days after
your transfer onto the U.S. domestic payroll.  You will be eligible for other
broad-based U.S. employee benefits in accordance with the terms of the benefit
plans.

 

DEFERRED COMPENSATION

 

Please note that you will be subject to actual taxes (i.e., U.S. Federal, New
York State, New York City, U.S. FICA and/or Hong Kong tax, if applicable) on
your deferred compensation. Taxation is based on the tax rules and your tax
residency status in the year of vesting for equity awards; the year of exercise
for stock options; and the year of payment for performance share unit and
deferred cash awards.

 

TAX EQUALIZATION BALANCES/TAX RETURN FILINGS

 

Upon originally accepting your expatriate assignment, you agreed in writing to
meet your tax obligations. Under the generally applicable tax equalization
provisions of Citi’s Expatriate Program, (a) the portion of any award granted
under the Discretionary Incentive and Retention Award Plan for performance in
2016 that is delivered in cash in February 2017 will be subject to such
generally applicable tax equalization provisions, and (b) you may have a
trailing tax obligation several months or even years after the tax year or tax
event in question. You will be responsible for working with Citi to resolve any
outstanding tax-related liabilities under our tax equalization policies as they
arise.

 

ACKNOWLEDGEMENT AND AGREEMENT

 

I hereby resign from, and terminate my employment contract dated January 1, 2009
with, Citibank N.A., Hong Kong branch effective December 31, 2016. I furthermore
acknowledge that my assignment under the Citi Expatriate Program described in my
Assignment Letter dated June 17, 2015 will terminate effective December 31, 2016
and I will become a local employee in the U.S. on January 1, 2017. I understand
the policy and benefit changes resulting from the termination of my Assignment
Letter and my localization and I am in agreement with these changes.

 

The terms and conditions of U.S. employment are further set out in the U.S. Citi
Employee Handbook.

 

Please review, execute and return a copy of this memorandum to my attention.

 

 

/s/ Stephen Bird   12/2/2016 (Signature) Stephen Bird Date

 

cc:Terry Endsor - APAC SHRO/Hong Kong CHRO

Martin Leese - Hong Kong Business HR

Juan Manuel Cerda - US SHRO for Global Consumer Bank

Connie Yeung - Hong Kong Mobility Coordinator

Heather Cummo - US Mobility Coordinator

 

Global Mobility

Page 2

